DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

	Independent claims 1, 4, 5, 6, 7, 10, 11 and 12 are distinct processes or products. Each claim is either directed to an encoding or a decoding process with independent and distinct embodiments as shown below.

Claim 1 recites: 
An encoding device comprising: a memory; and  5circuitry coupled to the memory and configured to: assign a symbol corresponding to a value of each of a plurality of bit strings in a frame among a plurality of the symbols in a constellation of a multi- level modulation scheme, to the plurality of bit strings; converts a value of each of the bit strings other than a first bit string 10among the plurality of bit strings such that a symbol closer to a center of the constellation is assigned more among the plurality of symbols; generate a first error correction code for correcting an error of the plurality of bit strings to insert the first error correction code into the first bit string;  15select a bit string of a generation source of the first error correction code from the plurality of bit strings; perform switching between a first period in which the first 20perform control such that, in the first period, the first error correction code is generated from the bit strings other than the first bit string among the plurality of bit strings and in the second period, the first error correction code is generated from a second bit string among the plurality of bit strings.

Claim 4 recites: 
15	A decoding device comprising: a memory; and circuitry coupled to the memory and configured to: performs soft decision on a value of each of a plurality of bit strings to which a plurality of symbols in a constellation of a multi-level modulation scheme 20is respectively assigned in a frame, on the basis of one of the symbols; correct an error of a result of soft decision of a first decision unit on the basis of a first error correction code inserted into a first bit string among the plurality of bit strings; perform hard decision on a value of each of the bit strings other than a 25second bit string among the plurality of bit strings on the basis of one of the symbols; perform inverse conversion on a value of each of the bit strings other than the first bit string converted such that a symbol closer to a center of the constellation is assigned more among the plurality of symbols;  39Fujitsu Ref. No.: 19-00262 select a bit string whose value is subjected to inverse conversion from a bit string in which the error of the result of soft decision is corrected by the first error correction code, and a bit string on which hard decision is performed, for each of the bit strings other than the second bit string among the plurality of bit 5strings; and perform control such that, in a first period in which the first error correction code is inserted into the first bit string in a period of the frame, each of the bit strings in which the error of the result of soft decision is corrected by the first error correction code is selected, and in another 

Claim 5 recites: 
An encoding device comprising: a memory; and  15circuitry coupled to the memory and configured to: assign a symbol corresponding to a value of each of a plurality of bit strings in a frame among a plurality of the symbols in a constellation of a multi- level modulation scheme, to the plurality of bit strings; converts a value of each of the bit strings other than a first bit string 20among the plurality of bit strings such that a symbol closer to a center of the constellation is assigned more among the plurality of symbols; generate an error correction code for correcting an error of a second bit string among the plurality of bit strings; and inserts the error correction code into the first bit string among the 25plurality of bit strings in a subsequent frame of the frame by delaying the error correction code, wherein the error correction code delayed is used for conversion of a value of the second bit string among the plurality of bit strings of the subsequent frame.  

Claim 6 recites:
A decoding device comprising: a memory; and circuitry coupled to the memory and configured to: perform soft decision on a value of each of a first bit string and a second 5bit string among a plurality of bit strings to which a plurality of symbols in a constellation of a multi-level modulation scheme is respectively assigned in a frame, on the basis of one of the symbols; correct an error of a result of soft decision of a decision unit on the basis of an error correction code inserted into the first bit string;  10perform inverse conversion on a value of each of the bit delay the first bit string to cause the error correction code to be inserted into the first bit string in a subsequent frame of the frame, 15wherein the error correction code delayed is used for inverse conversion of the value of the second bit string among the plurality of bit strings of the subsequent frame.  

Claim 7 recites: 
An encoding method comprising:  20assigning a symbol corresponding to a value of each of a plurality of bit strings in a frame among a plurality of the symbols in a constellation of a multi- level modulation scheme, to the plurality of bit strings; converting a value of each of the bit strings other than a first bit string among the plurality of bit strings such that a symbol closer to a center of the 25constellation is assigned more among the plurality of symbols; generating a first error correction code for correcting an error of the plurality of bit strings to insert the first error correction code into the first bit string; generating the first error correction code from the bit strings other than 30the first bit string among the plurality of bit strings, in a first period in which the 41Fujitsu Ref. No.: 19-00262 first error correction code is inserted into the first bit string in a period of the frame; and generating the first error correction code from a second bit string among the plurality of bit strings in another second period in the period of the frame.

Claim 10 recites: 
A decoding method comprising: performing soft decision on a value of each of a plurality of bit strings to 25which a plurality of symbols in a constellation of a multi-level modulation scheme is respectively assigned in a frame, on the basis of one of the symbols; correcting an error of a result of soft decision on the value of each of the plurality of bit strings on the basis of a first error correction code inserted into a first bit string among the plurality of bit strings;  42Fujitsu Ref. No.: 19-00262 performing hard decision on a value of each of the bit strings other than a second bit string among the plurality of bit strings on the basis of one of the symbols; and using an inverse conversion circuit that performs inverse conversion on a 5value of each of the bit strings other than the first bit string converted such that a symbol closer to a center of the constellation is assigned more among the plurality of symbols, wherein the inverse conversion circuit performs invers conversion on a value of each of the bit strings in which 10the error of the result of soft decision is corrected by the first error correction code, in a first period in which the first error correction code is inserted into the first bit string in a period of the frame, and performs inverse conversion on a value of the bit string on which hard decision is performed among the plurality of bit strings in another second period 15within the period of the frame.  

Claim 11 recites: 
An encoding method comprising: assigning a symbol corresponding to a value of each of a plurality of bit strings in a frame among a plurality of the symbols in a constellation of a multi- 20level modulation scheme, to the plurality of bit strings; converting a value of each of the bit strings other than a first bit string among the plurality of bit strings such that a symbol closer to a center of the constellation is assigned more among the plurality of symbols by a conversion circuit;  25generating an error correction code for correcting an error of a second bit string among the plurality of bit strings; and inserting the error correction code into the first bit string among the plurality of bit strings in a subsequent frame of the frame by delaying the conversion circuit uses the error correction code delayed for conversion of a value of the second bit string among the plurality of bit strings of the subsequent frame.  

Claim 12 recites: 
5A decoding method comprising: performing soft decision on a value of each of a first bit string and a second bit string among a plurality of bit strings to which a plurality of symbols in a constellation of a multi-level modulation scheme is respectively assigned in a frame, on the basis of one of the symbols;  10correcting an error of a result of soft decision on a value of each of the first bit string and the second bit string on the basis of an error correction code inserted into the first bit string; performing inverse conversion on a value of each of the bit strings other than the first bit string converted such that a symbol closer to a center of the 15constellation is assigned more, among the plurality of symbols by an inverse conversion circuit; and delaying the first bit string to cause the error correction code to be inserted into the first bit string in a subsequent frame of the frame, wherein the inverse conversion circuit uses the error correction code delayed for 20inverse conversion of the value of the second bit string among the plurality of bit strings of the subsequent frame.

The related inventions are distinct if the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j). In the instant case, the inventions as claimed as shown above are directed to various embodiments of encoding and decoding that are both independent and distinct. Applicants are advised to formulate one set of claims that are directed to a single embodiment for examination. Other embodiments may be filed in a continuation applications if Applicants choose to do so. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112


/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112